 

Exhibit 10.1

  





TERMINATION and indemnification AGREEMENT AND Mutual Waiver and Release

 

THIS TERMINATION AND INDEMNIFICATION AGREEMENT AND MUTUAL WAIVER AND RELEASE
(this “Release”), dated as of October 1, 2016 (the “Effective Date”), is
executed and delivered by and among ENCANA OIL & GAS (USA) INC., a Delaware
corporation (“Encana”), with an address of 370 17th Street, Suite 1700, Denver,
Colorado 80202, and NUCOR ENERGY HOLDINGS INC., a Delaware corporation
(“Nucor”), NUCOR CORPORATION, a Delaware corporation (“Parent”), both with an
address of 1915 Rexford Road, Charlotte, North Carolina 28211 and HUNTER RIDGE
ENERGY SERVICES LLC, a Delaware limited liability company (“HRES”) with an
address of 370 17th Street, Suite 1700, Denver, Colorado 80202. Encana, Nucor,
Parent and HRES are referred to herein collectively as the “Parties”.

 

WHEREAS, Encana and Nucor entered into that certain BJU Carry and Earning
Agreement on October 31, 2012 (as amended, the “BJU C&E Agreement”), and

 

WHEREAS, Encana and Nucor entered into that certain Amended and Restated Carry
and Earning Agreement on July 30, 2014 (as amended, the “South Piceance C&E
Agreement” and collectively with the BJU C&E Agreement, the “C&E Agreements”);

 

WHEREAS, (i) Encana, Nucor and HRES entered into that certain Contribution
Agreement dated as of November 1, 2012 (the “Contribution Agreement”), (ii)
Encana, Nucor and HRES entered into that certain Amended and Restated Limited
Liability Company Agreement of Hunter Ridge Energy Services LLC dated as of
November 1, 2012 (as amended, the “LLC Agreement”), (iii) Encana and Nucor
entered into that certain Road Maintenance Agreement effective as of November 1,
2012 (the “Road Maintenance Agreement”, and together with the C&E Agreements,
the Contribution Agreement, and the LLC Agreement, the “Specified Agreements”);

 

WHEREAS, Encana, Nucor and Parent desire to terminate the Specified Agreements
and release the other Parties from any existing or future obligations or claims
thereunder.

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, Encana, Nucor and Parent hereby covenant and agree as follows:

 

Section 1. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the following meanings:

 

(a)       “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such Person. As used in this
definition, the term “control” and its derivatives means, with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.

 



 

 

 

(b)       “Applicable Law” means any applicable statute, law (including common
law), regulation, rule, ruling, order, writ, injunction, or decree of or by any
Governmental Authority.

 

(c)       “Commencement of Drilling Operations” means, (i) with respect to a
Nucor Well on a Well Location under the BJU C&E Agreement, the date that a
drilling rig capable of reaching the Formation (as defined in the BJU C&E
Agreement) is rigged up and rotating under power on the Well Location for such
well, and (ii) with respect to a Nucor Well on a Well Location under the South
Piceance C&E Agreement, the date that Encana has moved, or caused to be moved, a
rig capable of setting surface casing, and has spud.

 

(d)       “Damages” means losses, damages (whether compensatory, punitive,
consequential, or special in nature, but excluding a Party’s own exemplary or
punitive damages), obligations, liabilities, demands, claims, costs and expenses
(including, but not limited to, reasonable attorneys’ fees, expenses, and court
costs).

 

(e)       “Environmental Condition” means (a) any release of any Hazardous
Materials into the air or into or on the soil, sediments, surface water, or
groundwater on, under, or from, or migrating from, the Oil and Gas Interests (or
adjoining lands) or any Nucor Well or other well, or (b) any breach, in any
material respect, of any Environmental Law.

 

(f)       “Environmental Damages” means Damages arising with respect to any
Environmental Condition including, without limitation, those relating to the
presence, release, discharge, or threatened discharge of any Hazardous Material
in or into the air, surface water, ground water, soil, land surface, or
subsurface strata; Damages incurred in investigating and remediating such
presence, release, discharge, or threatened discharge; and Damages relating to
Hazardous Materials. Environmental Damages include investigatory costs mandated
by a Government Authority based upon suspected contamination by Hazardous
Materials, and any reasonable consultant and lab fees that arise out of or
relate to any actual or suspected Environmental Condition involving the Well
Locations or the Nucor Wells or under any Environmental Laws.

 

(g)       “Environmental Laws” means all applicable laws, statutes, regulations,
rules, ordinances, codes, licenses, permits, orders, approvals, plans,
authorizations, concessions, franchises, and similar items, as amended, of all
governmental agencies, departments, commissions, boards, bureaus, or
instrumentalities of the United States, and the states and political
subdivisions thereof, and all principles of common law, pertaining to the
health, safety, or protection of the environment, and/or Damages thereto,
including, without limitation, CERCLA, the Clean Air Act, the Federal Water
Pollution Control Act, the Resource Conservation and Recovery Act, the Safe
Drinking Water Act, the Toxic Substances Control Act, the Hazardous Materials
Transportation Act, and the Oil Pollution Act.

 

(h)        “Governmental Authority” means any federal, state, tribal or local
government or any court, arbitral tribunal, administrative or regulatory agency
or commission or other governmental authority instrumentality or political
subdivision thereof.

 



  2 

 

 

(i)       “Hazardous Materials” means any substance, product, waste, or other
material which is, or becomes identified, listed, published, or defined as a
hazardous substance, hazardous waste, hazardous material, toxic substance, solid
waste or pollutant, or which is otherwise regulated or restricted under any
Applicable Law (including any Environmental Law) or permits, licenses, or other
Government Authority approvals, including the Comprehensive Environmental
Response Compensation and Liability Act (CERCLA), the Superfund Amendments and
Reauthorization Act (SARA), the Hazardous Materials Transportation Act, the
Resources Conservation and Recovery Act (RCRA), the Toxic Substances Control Act
(TSCA), the Clean Water Act and the Oil Pollution Act of 1990 (OPA 90). Without
limitation, Hazardous Materials includes hydrocarbons, asbestos, and
polychlorinated biphenyls.

 

(j)       “Nucor Wells” means the oil and gas wells drilled by the Parties
pursuant to the C&E Agreements, including any “Head’s Up Wells” drilled by the
Parties in excess of the number of “Carry Wells” described in the C&E
Agreements, in which Nucor elected to participate under the C&E Agreements (if
any).

 

(k)       “Oil and Gas Interests” means (i) with respect to BJU C&E Agreement,
those certain oil and gas leasehold and mineral interests in certain lands
identified on Exhibit A to the BJU C&E Agreement, comprising the Big Jimmy Unit
in the Piceance Basin in Garfield and Rio Blanco Counties, Colorado, covering
those depths from the surface to the base of the Mesa Verde Group interval from
the stratigraphic equivalent of the top of the Williams Fork member found at a
depth of 7,200 feet down to the stratigraphic equivalent of the base of the Iles
member found at a depth of 11,945 feet as encountered in the 8608A-33 P28 Well,
API # 05045204390000, with a surface location in Section 28 and a bottomhole
location in Section 33, all in Township 4 South Range 96 West (such lands with
respect to the BJU C&E Agreement, the “Property”), and (ii) with respect to the
South Piceance C&E Agreement, those certain oil and gas leasehold and mineral
interests in certain lands in the Piceance Basin in Garfield County, Colorado,
as more specifically described as Area 1 and Area 2 on Exhibit A to the South
Piceance C&E Agreement (such lands with respect to the South Piceance C&E
Agreement, the “Property”).

 

(l)       “Person” means any Governmental Authority or any individual, firm,
partnership, limited partnership, corporation, limited liability company, joint
venture, trust, unincorporated organization, or other entity or organization.

 

(m)       “Third Party Claims” means any and all actions or claims for Damages
claimed or incurred by any Person (other than a member of the Encana Group or
the Nucor Group) against or with respect to any member of the Encana Group or
the Nucor Group, as applicable.

 

(n)       “Well Location” means the legal location selected for each Nucor Well
on the Oil and Gas Interests in the Property.

  

Section 2. Termination of Specified Agreements. Notwithstanding anything in the
Specified Agreements and subject to Section 7 hereof, each of the Specified
Agreements is hereby unconditionally and irrevocably terminated, cancelled and
expired in its entirety effective as of the Effective Date.

 



  3 

 

 

Section 3. Indemnification of Nucor by Encana.

 

(a)       Encana shall RELEASE, DEFEND, PROTECT, INDEMNIFY, and HOLD HARMLESS
Nucor, its Affiliates, and all of their stockholders, officers, employees,
directors, and agents, and their respective successors and assigns
(collectively, the “Nucor Group”) from and against any Third Party Claims for
Damages, arising out of, in connection with, or relating to (i) any grossly
negligent or willful misconduct of Encana, its Affiliates, or any of their
officers, employees, directors, or agents with respect to the performance of
Encana’s obligations under either of the C&E Agreements, (ii) all wells operated
by Encana on the Property that are not Nucor Wells, and (iii) the plugging and
abandonment liability for all wells on the Property that are not Nucor Wells.

 

(b)       Encana shall RELEASE, DEFEND, PROTECT, INDEMNIFY, and HOLD HARMLESS
the Nucor Group from and against any Third Party Claims for Environmental
Damages arising out of, in connection with, or relating to any Environmental
Condition in, on, under or with respect to any Well Location (or the relevant
Oil and Gas Interests comprising such Well Location) in existence prior to the
Commencement of Drilling Operations for a Nucor Well on such Well Location
(collectively, along with the indemnification obligations set forth in Section
4(a) hereof, the “Encana Indemnification Obligations”).

 

Section 4. Indemnification of Encana by Nucor. Nucor shall RELEASE, DEFEND,
PROTECT, INDEMNIFY, and HOLD HARMLESS Encana, its Affiliates, and any of their
officers, employees, directors, or agents, and their respective successors and
assigns (collectively, the “Encana Group”) from and against any Third Party
Claims for Damages including, without limitation, any Damages on account of
illness, injury, or death suffered by any Person, or the loss or damage to the
property of any Person, arising out of, in connection with, or relating to any
grossly negligent or willful conduct of Nucor, its Affiliates, or any of their
officers, employees, directors, or agents with respect to the performance of
Nucor’s obligations under either of the C&E Agreements (the “Nucor
Indemnification Obligations”).

 

Section 5. Encana Group Release. Except for the Nucor Indemnification
Obligations and subject to Section 7 hereof, the Encana Group hereby WAIVES and
RELEASES, effective as of the Effective Date, the Nucor Group from any and all
Damages claimed by any member of the Encana Group, whether the same be at law,
in equity or mixed, which such member of the Encana Group ever had, now has, or
hereafter can, shall or may have against any member of the Nucor Group, in each
case, in respect of or arising pursuant to and under the Specified Agreements,
including but not limited to any and all agreements, obligations, acts or
omissions, fraud, breach of fiduciary duties or other duties under the Specified
Agreements that occurred or were incurred on or prior to the Effective Date or
in respect of or arising from any event occurring or circumstances existing in
respect of the Specified Agreements on or prior to the Effective Date (with the
foregoing, referred to herein collectively as the “Encana Released Damages”).

 

Section 6. Nucor Group Release. Except for the Encana Indemnification
Obligations and subject to Section 7 hereof, Nucor Group hereby WAIVES and
RELEASES, effective as of the Effective Date, Encana Group from any and all
Damages claimed by any member of the Nucor Group, whether the same be at law, in
equity or mixed, which such member of the Nucor

 



  4 

 

 

Group ever had, now has, or hereafter can, shall or may have against any member
of the Encana Group, in each case, in respect of or arising pursuant to and
under the Specified Agreements, including but not limited to any and all
agreements, obligations, acts or omissions, fraud, breach of fiduciary duties or
other duties under the Specified Agreements that occurred or were incurred on or
prior to the Effective Date or in respect of or arising from any event occurring
or circumstances existing in respect of the Specified Agreements on or prior to
the Effective Date (with the foregoing referred to herein collectively as the
“Nucor Released Damages”).

  

Section 7. Survival of Certain Agreements. Notwithstanding anything to the
contrary in this Release:

 

(a)       termination of the Specified Agreements as set forth in Section 2
shall not affect or act to terminate, cancel or expire (i) the tax partnership
agreements in Exhibit D to the BJU C&E Agreement and Exhibit E of the South
Piceance C&E Agreement, or (ii) the ancillary agreements and instruments entered
into in connection with any Specified Agreement, including any joint operating
agreement, unit agreement or wellbore assignment (clause (i) and (ii)
collectively, the “Ancillary Agreements”), including any rights to any Oil and
Gas Interests held or acquired by such Party pursuant to any C&E Agreement prior
to the Effective Date (it being acknowledged that certain Ancillary Agreements
are being amended and restated concurrent with the execution of this Release and
shall remain in full force and effect in such amended and restated form);

 

(b)       the indemnification rights and obligation of the Parties set forth in
Section 3 and 4, and the releases of the Parties set forth in Section 5 and
Section 6, in each case, shall not affect or act to expand, limit, release or
create any rights or obligations of the Parties by, through or under any
Ancillary Agreement; and

 

(c)       the Parties intend each Ancillary Agreement (and any rights to any Oil
and Gas Interests created or held by the Parties thereunder) to survive
termination of the Specified Agreements as though such Ancillary Agreement were
entered into by the Parties without regard to, and without being subject to the
terms of, any Specified Agreement.

 

Section 8. No Additional Facts. The Parties hereby expressly waive any rights
they may have under any Applicable Laws to preserve the Nucor Released Damages
or Encana Released Damages, as applicable, whether known or unknown at the time
of executing this Release. The Parties understand and acknowledge that they may
discover facts different from, or in addition to, those which they know or
believe to be true with respect to the Nucor Released Damages or Encana Released
Damages, as applicable, and agree that this Release shall be and remain
effective in all respects notwithstanding any subsequent discovery of different
and/or additional facts. Should a Party discover that any fact relied upon in
entering into this Release was untrue, or that an understanding of the
Applicable Law was incorrect, such Party shall not be entitled to any relief as
a result thereof, and surrenders any rights it might have to rescind this
Release on any ground. This Release is intended to be and is final and binding
regardless of any claim of misrepresentation, promise made with the intention of
performing, mistake of Applicable Law or any other circumstances whatsoever.

 



  5 

 

 

Section 9. No Suits or Actions. Each Party hereby irrevocably covenants to
refrain from asserting any claim or demand, or commencing, instituting or
causing to be commenced, any proceeding of any kind against the other Party
based upon any Nucor Released Damages or Encana Released Damages, as applicable.

 

Section 10. No Assignment of Damages by Encana. Encana represents and warrants
to the Nucor Group that there has been no assignment or other transfer of any
interest in any Encana Released Damages by the Encana Group.

 

Section 11. No Assignment of Damages by Nucor. Nucor and Parent represent and
warrant to the Encana Group that there has been no assignment or other transfer
of any interest in any Nucor Released Damages by the Nucor Group.

 

Section 12. Severability. If any provision of this Release is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Release will remain in full force and effect. Any provision of this Release
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable.

 

Section 13. Amendment. This Release may not be amended, modified or supplemented
except in a writing signed by each Party.

 

Section 14. Counterparts/Electronic Signatures. This Release may be executed by
the Parties in any number of counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same instrument. The exchange of copies of this Release and of signature pages
by facsimile or by electronic image scan transmission in .pdf format shall
constitute effective execution and delivery of this Release as to the Parties
and may be used in lieu of the original Release for all purposes. Signatures of
the Parties transmitted by facsimile or electronic image scan transmission in
.pdf format shall be deemed to be their original signatures for all purposes.
Any Party that delivers an executed counterpart signature page by facsimile or
by electronic scan transmission in .pdf format shall promptly thereafter deliver
a manually executed counterpart signature page to each of the other Parties;
provided, however, that the failure to do so shall not affect the validity,
enforceability, or binding effect of this Release.

 

Section 15. Governing Law. This Release and all claims arising out of or
relating to this Release shall be governed by the Applicable Laws of the State
of Colorado, without regard to the conflicts of law principles that would result
in the application of any Applicable Law other than the Applicable Law of the
State of Colorado.

 

Section 16. Dispute Resolution. The Parties agree to resolve all disputes,
controversies or claims (of any and every kind or type, whether based on
contract, tort, statute, regulation or otherwise) arising out of, relating to or
connected with this Release, including any dispute, controversy or claim
concerning the existence, validity, interpretation, performance, breach, or
termination of this Release (a “Dispute”) pursuant to the provisions of this
Section 16. The Parties agree to submit all Disputes to binding arbitration in
Denver, Colorado. The arbitration will be conducted according to the procedure
that follows. The arbitration proceedings shall be

 



  6 

 

 

governed by Colorado law and shall be conducted in accordance with the rules for
Non-Administered Arbitration of Business Disputes published by The Center for
Public Resources, Inc. (the “Arbitration Rules”), with discovery to be conducted
in accordance with the Federal Rules of Civil Procedure, and with any Disputes
over the scope of discovery to be determined by the Arbitrators. The arbitration
shall be before a single Arbitrator chosen by the mutual agreement of the
Parties, or if no agreement as to the identity of the Arbitrator can be reached
within ten days, a three person panel of neutral Arbitrators selected in
accordance with the Arbitration Rules. The panel so chosen or the single person
are referred to herein as the “Arbitrators.” The Arbitrators shall conduct a
hearing no later than 60 days after submission of the matter to arbitration, and
the Arbitrators shall render a written decision within 30 days of the hearing.
At the hearing, the Parties shall present such evidence and witnesses as they
may choose, with or without counsel. Adherence to formal rules of evidence shall
not be required, but the Arbitrators shall consider any evidence and testimony
that they determine to be relevant, in accordance with procedures that they
determine to be appropriate. Any award entered in the arbitration shall be made
by a written opinion stating the reasons and basis for the award made and any
payment due pursuant to the arbitration shall be made within 15 days of the
decision by the Arbitrators. The decision of the Arbitrators shall be binding on
the Parties, final and non-appealable, and may be filed in a court of competent
jurisdiction and may be enforced by either Party as a final judgment of such
court. Each Party shall bear its own costs and expenses of the arbitration,
provided, however, that the costs of employing the Arbitrators shall by shared
equally by the Parties.

 

[Remainder of page intentionally left blank]

 

 

 

  7 

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Release effective as of the
Effective Date.

 



Encana Oil & Gas (USA) Inc.             By: /s/ John B. Jones     John B. Jones
    Vice-President  

 





[Termination and Indemnification Agreement and Mutual Waiver and Release]

 

 

  

Nucor Energy Holdings Inc.               By: /s/ R. Joseph Stratman     R.
Joseph Stratman     President                     Nucor Corporation            
  By: /s/ R. Joseph Stratman     R. Joseph Stratman     Executive Vice President
 



  





[Termination and Indemnification Agreement and Mutual Waiver and Release]

 

 

  



Hunter Ridge Energy Services LLC             By: /s/ Jessica Cavens   Name:
Jessica Cavens   Title: Managing Director  



  





[Termination and Indemnification Agreement and Mutual Waiver and Release]

 